975 So.2d 1196 (2008)
FIRST AMERICAN TITLE INSURANCE COMPANY, Petitioner,
v.
James V. RAFFONE, on behalf of himself and all others similarly situated, Respondent.
No. 1D07-0955.
District Court of Appeal of Florida, First District.
March 6, 2008.
Charles A. Newman, admitted pro hac vice, Douglas W. King, admitted pro hac vice, of Bryan Cave, LLP, St. Louis, Missouri; Thomas R. Tatum, Harris K. Solomon of Brinkley, McNerney, Morgan, Solomon & Tatum, LLP, Ft. Lauderdale; and Reed W. Grimm of Taylor, Day, Currie, Boyd & Johnson, Jacksonville, for Petitioner.
P. Scott Russell IV, of P. Scott Russell, P.A., Jacksonville; Stanley M. Grossman, D. Brian Hufford, and Robert J. Axelrod of Pomerantz, Haudek, Block, Grossman & *1197 Gross, LLP, New York; and Jeffrey M. Liggio of Liggio, Benrubi & Williams, P.A., West Palm Beach, for Respondent.
PER CURIAM.
GRANTED. See Commonwealth Land Title Ins. Co. v. Higgins, No. 1D07-0946, 975 So.2d 1169, 2008 WL 595923 (Fla. 1st DCA, March 6, 2008).
BENTON, and VAN NORTWICK, JJ., concur.
KAHN, J., DISSENTS.